
	

113 HR 5162 : To amend the Act entitled “An Act to allow a certain parcel of land in Rockingham County, Virginia, to be used for a child care center” to remove the use restriction, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5162
		IN THE SENATE OF THE UNITED STATES
		November 18, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Act entitled An Act to allow a certain parcel of land in Rockingham County, Virginia, to be used for a child
			 care center to remove the use restriction, and for other purposes.
	
	
		1.Removal of use restrictionThe Act entitled An Act to allow a certain parcel of land in Rockingham County, Virginia, to be used for a child
			 care center, approved October 31, 1990 (Public Law 101–479), is amended to read as follows:
			
				1.Removal of use restriction
					(a)In generalNotwithstanding any restrictions in the deed, on and after the date of the enactment of this Act,
			 the parcel comprised of approximately 3.03 acres of land transferred by
			 the United States on April 11, 1989, to the county of Rockingham,
			 Virginia, in deed book number 953 at page 600, together with improvements
			 thereon may be used by the county as if the land had been transferred in
			 fee simple with no use or other restrictions.
					(b)DocumentationAs soon as practical after the date of the enactment of this Act, the Secretary of the Interior
			 shall take such actions as are necessary to issue a fee simple deed with
			 no restrictions to the land described in subsection (a) to the county of
			 Rockingham, Virginia..
		
	Passed the House of Representatives November 17, 2014.Karen L. Haas,Clerk
